Case 5:20-cv-01830-MRW Document 20 Filed 06/09/21 Page 1 of 2 Page ID #:45



 1
 2                        UNITED STATES DISTRICT COURT
 3                      CENTRAL DISTRICT OF CALIFORNIA
 4
     KARENA JODE MACHADO,                     )   Case No.: 5:20-cv-01830-MRW
 5                                            )
                  Plaintiff,                  )   ORDER AWARDING EQUAL
 6                                            )   ACCESS TO JUSTICE ACT
           vs.                                )   ATTORNEY FEES AND EXPENSES
 7                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
     ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
 8   Commissioner of Social Security,         )   U.S.C. § 1920
                                              )
 9                Defendant                   )
                                              )
10                                            )
11
           Based upon the parties’ Stipulation for the Award and Payment of Equal
12
     Access to Justice Act Fees, Costs, and Expenses:
13
           IT IS ORDERED that fees and expenses in the amount of $1,800.00 as
14
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
15
     awarded subject to the terms of the Stipulation.
16
17
     DATE: June 9, 2021
18
                               ___________________________________
19                             THE HONORABLE MICHAEL R. WILNER
                               UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26

                                             -1-
Case 5:20-cv-01830-MRW Document 20 Filed 06/09/21 Page 2 of 2 Page ID #:46



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Young Cho
     _________________________
 4   Young Cho
     Attorney for plaintiff Karena Jode Machado
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
